UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6669


MICHAEL WALKER,

                  Petitioner – Appellant,

             v.

WILLIE EAGLETON,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:09-cv-00214-PMD)


Submitted:    June 22, 2009                  Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Walker seeks to appeal the district court’s

order    dismissing       his     28    U.S.C.       § 2254    (2006)      petition        for

failure to exhaust his state court remedies.                         The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2006).             The magistrate judge recommended that

the petition be dismissed and advised Walker that failure to

file specific and timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite this warning, Walker failed to object

to the magistrate judge’s recommendation.

            The     timely        filing       of    specific        objections       to     a

magistrate       judge’s     recommendation           is   necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have        been        warned    of      the     consequences          of

noncompliance.           Wright        v.    Collins,      766      F.2d   841,       845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Walker waived appellate review by failing to file timely and

specific objections after receiving proper notice.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with     oral    argument         because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                DISMISSED

                                               2